Case 3:21-cv-00215-HEH Document 1-1 Filed 03/31/21 Page 1 of 2 PagelD# 4

COMMONWEALIN OF VIRGINIA

 

CHESTERFIELD COUNTY CIRCUIT CO
Civil Division
9500 COURTHOUSE ROAD
CHESTERFIELD VA 23832-0909

Summons

To: KROGER ‘LIMITED PARTNERSHIP | Case No, 041CL21000506-00
SERVE: CORPORATION SERVICE
COMPANY REGISTERED AGENT
100 SHOCKOE SLIP
2ND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on,Monday, February 22, 2021

if
‘

 

Clerk of Court; WENDY S HUGHES /
: by
i (CL PUIY CLERK )
Instructions: i
Hearing Official: :

t

Attorney's name: OWEN; W JOSEPH; Ill
- i EXHIBIT

A

tabbies*
Case 3:21-cv-00215-HEH Document 1-1 Filed 03/31/21 Page 2 of 2 PagelD# 5

COMMONWEALTH OF VIRGINIA

 

CHESTERFIELD COUNTY CIRCUIT CO
Civil Division
9500 COURTHOUSE ROAD
CHESTERFIELD VA 23832-0909

Summons

To: THE KROGER CO Case No. 041CL21000506-00
SERVE: CORPORATION SERVICE
COMPANY REGISTERED AGENT
100 SHOCKOE SLIP
2ND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on, a February 22, 2021

n/

‘ TY CLERK )

Clerk of Court: WENDY $ HUGHES
i
by

 

Instructions:

Hearing Official:

Attorney's name: OWEN, W JOSEPH; Il
